ACCEPTED
                                                                               06-15-00044-CV
                                                                    SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                         12/21/2015 4:13:03 PM
                                                                              DEBBIE AUTREY
                                                                                        CLERK

                      Cause No. 06-15-00044-CV

                                                              FILED IN
                      IN THE COURT OF APPEALS          6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                   FOR THE SIXTH DISTRICT OF TEXAS
                                                       12/21/2015 4:13:03 PM
                           AT TEXARKANA                     DEBBIE AUTREY
                                                                Clerk


          BURLINGTON RESOURCES OIL & GAS COMPANY, LP,

                                                     Appellant,

                                   V.

    PETROMAX OPERATING CO., INC., WOODBINE ACQUISITION, LLC,
          PETRO TEXAS, LLC, CH4 ENERGY II, LLC , AND
               TEXCAL ENERGY SOUTH TEXAS, L.P.,

                                                     Appellees.


          NOTICE OF APPEARANCE AS ADDITIONAL COUNSEL


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW Jeffery C. Lewis, of the law firm of ATCHLEY,

RUSSELL, WALDROP & HLAVINKA, LLP, and hereby enters his

appearance as additional counsel for WOODBINE ACQUISITION,

LLC n/k/a MD AMERICA ENERGY, LLC, Appellee herein.                  All

parties hereto take notice of this appearance.




NOTICE OF APPEARANCE AS ADDITIONAL COUNSEL                            PAGE 1
Respectfully submitted,

BY: /S/   Jeffery C. Lewis
   Jeffery C. Lewis
   State Bar No. 12280950
   jlewis@arwhlaw.com

ATCHLEY, RUSSELL, WALDROP & HLAVINKA, LLP
1710 Moores Lane
Texarkana, Texas 75503
Phone: 903-792-8246
Fax: 903-792-5801

   Greg W. Curry
   State Bar No. 05270300
   greg.curry@tklaw.com
   Richard B. Phillips, Jr.
   State Bar No. 24032833
   rich.phillips@tklaw.com
   Gregory D. Binns
   State Bar No. 24027148
   greg.binns@tklaw.com

THOMPSON & KNIGHT, LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Phone: 214-969-1700
Fax: 214-969-1751

COUNSEL FOR APPELLEE
WOODBINE ACQUISITION, LLC
N/K/A MD AMERICA ENERGY LLC




NOTICE OF APPEARANCE AS ADDITIONAL COUNSEL   PAGE 2
                       CERTIFICATE OF SERVICE

     I hereby certify that on December 21, 2015, a true and correct
copy of the above and foregoing Notice of Appearance as Additional
Counsel was forwarded to all counsel by the Electronic Service
Provider, if registered, otherwise by email, as follows:

Kirsten M. Castañeda                Roger D. Townsend
kcastaneda@adjtlaw.com              rtownsend@adjtlaw.com
ALEXANDER DUBOSE JEFFERSON          ALEXANDER DUBOSE JEFFERSON
 & TOWNSEND LLP                       & TOWNSEND LLP
4925 Greenville Avenue, Suite 510   1844 Harvard Street
Dallas, TX 75206                    Houston, TX 77008

John R. Mercy                       Fred Hagans
jmercy@texarkanalawyers.com         fhagans@hagans-law.com
MERCY CARTER TIDWELL, L.L.P.        Kendall C. Montgomery
1724 Galleria Oaks Drive            kmontgomery@hagans-law.com
Texarkana, TX 75503                 HAGANS BURDINE MONTGOMERY
                                      & RUSTAY, P.C.
Vincent L. Marable III              3200 Travis, Fourth Floor
trippmarable@sbcglobal.net          Houston, TX 77006
PAUL WEBB, P.C.
221 N. Houston Street
Wharton, TX 77488

                        Counsel for Appellant,
             Burlington Resources Oil & Gas Company LP




NOTICE OF APPEARANCE AS ADDITIONAL COUNSEL                        PAGE 3
BECK REDDEN LLP                 HANKINSON LLP

David J. Beck                   Deborah G. Hankinson
dbeck@beckredden.com            dhankinson@hankinsonlaw.com
David M. Gunn                   Stephanie Dooley Nelson
dgunn@beckredden.com            snelson@hankinsonlaw.com
Thomas E. Ganucheau             750 North St. Paul Street, Suite 1800
tganucheau@beckredden.com       Dallas, Texas 75201
Jim Taylor                      (214) 754-9190
jtaylor@beckredden.com          (214) 754-9140 (Fax)
1221 McKinney, Suite 4500
Houston, TX 77010-2010          PIERCE & O’NEILL, LLP
(713) 951-3700
(713) 951-3720 (Fax)            Jesse R. Pierce
                                jpierce@pierceoneill.com
Counsel for Appellees,          Brian K. Tully
PetroMax Operating Co., Inc.,   btully@pierceoneill.com
Petro Texas LLC, and            4203 Montrose Boulevard
CH4 Energy II, LLC              Houston, Texas 77006
                                (713) 634-3600
CANTEY HANGER LLP               (713) 634-3601 (Fax)

Brad D’Amico                    Counsel for Appellee,
bd@canteyhanger.com             TexCal Energy South Texas, LP
1999 Bryan Street, Suite 3300
Dallas, TX 75201
(214) 978-4100
(214) 978-4150 (Fax)

Counsel for Appellee,
PetroMax Operating Co., Inc.



                                /S/   Jeffery C. Lewis
                                Jeffery C. Lewis



NOTICE OF APPEARANCE AS ADDITIONAL COUNSEL                              PAGE 4